DETAILED ACTION
This action is in response to the amendment filed on 1/13/2021. 
Claims 4-6, 10 and 19 are pending.
.
Claim Rejections 35 USC §102 & 103


Applicant’s amendment, filed 1/13/2021 with respect to the claims 1-6 and 10-12 have been fully considered and are persuasive.  The rejection of the claims 1-6 and 10-12 have been withdrawn. 

Allowable Subject Matter
Claims 4-6, 10 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to video decoding including deriving an adaptive chroma quantization offset in coded block units using a clipping function which clips a value obtained using a quantization parameter of a first color component of the color space selected from the plurality of color spaces and the chroma quantization offset for each block of a color component other than the first color component into a predetermined range.

Prior art was found for the claims as follows:

- Sullivan et al. (US 20140003498 A1)


- Kim et al.  (US 20060233251 A1)
Kim discloses video encoding in which a single color space among a plurality of color spaces is chosen depending upon the characteristics of the video.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 4, 10 and 19, video decoding including deriving an adaptive chroma quantization offset in coded block units using a clipping function which clips a value obtained using a quantization parameter of a first color component of the color space selected from the plurality of color spaces and the chroma quantization offset for each block of a color component other than the first color component into a predetermined range

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 2481